Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 1 of 15 Pageid#: 473




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                                Roanoke Division

 ROBERT LEE BARNES,                             )      Case No. 7:20-cv-00635
     Plaintiff,                                 )
                                                )
 v.                                             )
                                                )
 BENNY MULLINS, et al.,                         )      By: Hon. Michael F. Urbanski
     Defendants.                                )      Chief United States District Judge

                                 MEMORANDUM OPINION

        Plaintiff Robert Lee Barnes, a Virginia inmate appearing pro se, filed this civil action

 pursuant to 42 U.S.C. § 1983, alleging that three medical professionals employed by Wallens

 Ridge State Prison (“WRSP”) and Defendant Tyler Kemp, “a physician’s assistant employed

 at Carilion Clinic Orthopedics,” acted with deliberate indifference in failing to address his

 serious medical needs in violation of the Eighth Amendment. Compl., ECF No. 1-1 at 1–2;

 Suppl. Compl., ECF No. 24 at 2–3. Defendant Kemp filed a motion to dismiss Plaintiff’s

 complaint for failure to state a claim. Kemp’s Mot. to Dismiss, ECF No. 12. The motion has

 been fully briefed and is ripe for disposition. See ECF Nos. 13, 28, 30. For the reasons

 discussed below, the motion to dismiss is GRANTED and Barnes’s deliberate indifference

 claim against Kemp is DISMISSED. 1

                                           I. Background 2



         1 Defendants Benny Mullins, Happy Smith, and T. Townsend have pending summary judgment

 motions. See ECF Nos. 35, 37. The court will address those motions at a later date.
         2 This court summarizes facts alleged in Barnes’s Complaint, ECF No. 1. Barnes also filed a

 “Supplemental Complaint,” which adds a claim against Defendant T. Townsend. See Suppl. Compl., ECF No.
 24. Together, both complaints form the operative complaint in this case. Id. However, because the
 supplemental complaint relates to Defendant Townsend and does not mention Defendant Kemp, the court
 does not summarize the facts alleged therein.
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 2 of 15 Pageid#: 474




        Barnes is incarcerated at WRSP. Compl. at 2. In December 2018, he presented to

 Defendant Mullins for medical treatment. Id. at 3. He complained of back pain, muscle

 spasms, and muscle tightness; explained that a physical therapist diagnosed him with

 functional scoliosis in February 2018; and told Mullins that his existing prescriptions for

 meloxicam and baclofen were usually ineffective. Id. at 3–4. He alleges that Mullins extended

 his meloxicam prescription for 180 days but “failed to take any [other] action” to improve

 Barnes’s condition. Id. at 4. In January 2019, Barnes presented to Defendant Smith with similar

 complaints. He explained that meloxicam was ineffective, that he had not been given “any

 medications to treat his muscle tightness and muscle spasms,” and that he had tried various

 medications in the past (including Motrin, meloxicam, Indocin, naproxen, Flexeril, Robaxin,

 and baclofen). Id. at 5. Smith said he would order spinal X-Rays and an MRI, refer Barnes to

 a neurologist, and “try to find medications to treat [Barnes’s] pain.” Id.

        Two days later, Barnes “underwent x-rays on his spine.” Id. at 6. Mullins subsequently

 informed him that the results did not show scoliosis. Id. Nonetheless, Mullins “stated that he

 would refer [Barnes] to an orthopedist to be sure.” Id. Barnes reiterated that his pain

 medication was ineffective and that Smith had said he would try to find an alternative

 medication. Id. Mullins replied that he was “aware,” said he and Smith were “still searching

 for an appropriate medication,” and asked Barnes to be “patient.” Id. Next, on March 14,

 2019, Barnes presented to Kemp regarding his back pain. Id. at 6. He again had spinal X-Rays,

 which “revealed a ‘mild thoracolumbar scoliosis apex left without lateral subluxation’ and

 indicated [Barnes’s] spine curved approximately 11 degrees from his T3-T4 vertebrae.” Id.

 Kemp also conducted a physical examination, observed lumbar tenderness to palpation, and


                                                 2
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 3 of 15 Pageid#: 475




 asked Barnes about his treatment history. Id. at 6–7. Barnes told Kemp that he had tried

 various medications without relief, but that he had found “significant relief” when using a

 foam roller and a hot towel to treat his back pain while previously incarcerated at Sussex II

 State Prison (“Sussex II”). Id. at 7. “In response to [Barnes’s] statements, P.A. Kemp

 prescribed a heating pad and foam roller to treat [Barnes’s] pain and muscle tightness.” Id.

 Kemp also agreed with Barnes’s physical therapist’s assessment that muscle tightness caused

 Barnes’s functional scoliosis and pain and could cause them to worsen over time. Id. He told

 Barnes that he “would require surgery if his spine curve[d] at a 25-degree angle” and

 recommended that he “try to keep his muscles relaxed by using the heating pad and foam

 roller.” Id. at 7–8.

         A month later, Barnes presented to Smith, who informed him that he could not have

 a heating pad and foam roller because of security concerns. Id. at 8. Smith told Barnes that

 Mullins would “contact PA Kemp to ask for alternative treatment options.” Id. Barnes asked

 Smith to look into transferring him to a different correctional facility, explaining that he had

 gotten “significant relief” when using a hot towel and foam roller at Sussex II and that Kemp

 had “warned him that his scoliosis w[ould] worsen over time if his muscles continue[d] to

 remain tight.” Id. Smith agreed to do so, observed spinal tenderness and pain, and told Barnes

 that he was “still looking” for an appropriate medication. Id. at 8–9. On May 1, 2019, Smith

 gave Barnes a prescription for Motrin. Id. Two weeks later, Barnes visited Mullins,

 complaining that Motrin was ineffective and “not designed to treat scoliosis.” Id. at 9. Mullins

 nonetheless informed Barnes that “P.A. Kemp stated Motrin is an appropriate medication to

 treat his pain” and reiterated that Barnes “would not be prescribed a heating pad or foam


                                                3
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 4 of 15 Pageid#: 476




 roller.” Id. at 9–10. In June, Barnes again told Mullins that Motrin did not help his pain and

 requested a medication change. Id. at 10. Mullins declined to do so, telling Barnes that he was

 “getting the treatment that Mr. Kemp told [them] to give [him].” Id.

        A week later, Barnes presented to Smith, asserting that he needed to transfer to a facility

 that would allow him to use a heating pad and foam roller. Id. Smith told Barnes “that P.A.

 Kemp stated [Barnes] does not need a heating pad or foam roller and that Motrin is sufficient

 to treat his pain.” Id. at 11. Barnes disagreed, telling Smith that Motrin did not “alleviate his

 back pain at all” and that his pain and muscle spasms had worsened since he transferred to

 WRSP in November 2018. Id. Smith told Barnes that Motrin was the “right medication to

 treat [his] pain,” but Barnes asserted that he required treatment “designed to keep his muscles

 relaxed, which in turn w[ould] prevent his scoliosis from worsening over time.” Id. Smith told

 Barnes he would consult with Mullins about further treatment and about the possibility of a

 transfer. Id. at 12–13. He later told Barnes that he “tried to transfer” him but could not

 “[b]ecause Mr. Kemp said Motrin [was] the right medication” for him. Id. at 13. Barnes

 objected to this, asserting that Kemp “ha[d] to be incorrect because Motrin d[id] not alleviate

 his pain,” but Smith offered no additional treatment. Id.

        In September, Barnes returned to Mullins, complaining that he had pain and limited

 range of motion and that Motrin was not helping. Id. He asked Mullins to change his

 medication, but Mullins “refused” because Barnes was only taking his prescribed Motrin doses

 51 percent of the time. Id. at 13–14. Barnes explained that he had stopped taking Motrin “as

 prescribed” because it “did not alleviate his pain.” Id. at 14. A few weeks later, Mullins

 prescribed Naproxen and Flexeril. Id. Barnes subsequently complained that neither of those


                                                 4
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 5 of 15 Pageid#: 477




 medications helped, and Mullins directed him to complete both prescriptions before returning

 for further medical care. See id. at 15–16. In December, Barnes continued to complain of pain

 and muscle stiffness. Id. at 16. Mullins again prescribed Flexeril and substituted Elavil in place

 of Naproxen. Id. at 17. In February 2020, Barnes repeated similar complaints, and Mullins

 again prescribed a combination of Naproxen and Flexeril. Id. Barnes objected to this

 approach, explaining that it had not worked in the past, but Mullins dismissed this, stating:

 “Well, we’re gonna try it again.” Id. In March, Barnes repeated similar complaints, and Mullins

 made no changes to his treatment. Id. at 17–18. In April, Barnes again repeated his concerns

 and Mullins “stated he would prescribe Flexeril” for Barnes’s pain. Id. at 18. At this suggestion,

 Barnes “became angry,” “accused Dr. Mullins of not taking his pain seriously,” and

 “demanded to be referred back to P.A. Kemp for further evaluation.” Id. Mullins then

 “reviewed P.A. Kemp’s original treatment recommendations,” said he would ask his

 supervisor for permission to prescribe a foam roller, and agreed to inquire about transferring

 Barnes to a facility that would allow him to have a heating pad. Id. at 18–19. In May, Mullins

 said he would follow up with his supervisor regarding Barnes’s requests, but he refused to

 refer Barnes for further consultation with a specialist, explaining that “a heating pad and foam

 roller should be sufficient” treatment. Id. at 19–20. Thereafter, Barnes filed an Informal

 Complaint, complaining that Mullins had failed “to diagnose and treat the cause of his

 functional scoliosis” and that Mullins’s supervisor had failed to meet with Barnes to discuss

 transfer to another facility. Id. at 20.

        In June, Mullins informed Barnes that he would not be transferred, explaining that

 Mullins did not believe that Barnes “need[ed] a heating pad or foam roller to treat his


                                                 5
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 6 of 15 Pageid#: 478




 condition.” Id. Barnes accused Mullins “of retaliating against him for filing the informal

 complaint” and showed Mullins “a medical article” regarding functional scoliosis. Id. at 21.

 Mullins told Barnes that he would refer him to Smith to dismiss the article, but he failed to

 actually do so. Id. Later that month, Barnes presented to Mullins with continued complaints

 of back pain. Id. Mullins prescribed Naproxen and offered no alternative treatment options

 when Barnes asserted that Naproxen did not “alleviate his pain.” Id. In August, Barnes

 repeated the same complaints to Mullins, and Mullins “failed to take any action” in response.

 Id. Barnes alleges that “[a]s a result of the Defendants’ actions,” he “experienced (and

 continues to experience) pain, muscle tightness, and mental distress” and is not receiving

 treatment for his functional scoliosis. Id. at 22.

        Barnes alleges that the Defendants violated his Eighth Amendment rights by failing to

 address his serious medical needs and by being deliberately indifferent to them. See id. 22–24.

 Relevant here, he alleges that Kemp was deliberately indifferent when he (i) advised Mullins

 to treat Barnes with Motrin, even though Barnes had told him that Motrin was ineffective and

 (ii) advised Mullins to treat Barnes’s functional scoliosis with Motrin “because he knows or

 must know Motrin is not designed to treat functional scoliosis.” Id. at 24. He seeks (i) an order

 directing Defendants to file an Answer to his Complaint; (ii) declaratory relief declaring that

 the Defendants have violated the Eighth Amendment; (iii) compensatory damages in the

 amount of $50,000 jointly and severally from each Defendant; (iv) punitive damages in the

 amount of $50,000 jointly and severally from each Defendant; (v) all fees he has incurred as a

 result of bringing forth this action; and (vi) any additional relief the court deems just, proper,

 and equitable. Id. at 25–26.


                                                  6
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 7 of 15 Pageid#: 479




        In his motion to dismiss, Kemp argues that Barnes has failed to state a claim of

 deliberate indifference against him. See generally Kemp’s Br. in Supp. of Mot. to Dismiss,

 ECF No. 13. First, he argues that he did not act under color of state law because he was a

 private medical provider who was not employed by the Virginia Department of Corrections.

 Id. at 4–6. Second, he argues that even if he were acting under color of state law, Barnes has

 not advanced any allegations showing that Kemp acted with deliberate indifference. Id. at 6–

 10. Specifically, he claims that he “responded reasonably to [Barnes’s] medical needs of which

 [Kemp] was aware” by “diagnos[ing] his condition and recommend[ing] a course of

 treatment.” Id. at 8. Kemp acknowledges that officials ultimately did not follow his

 recommendation to prescribe a foam roller and heating pad, id., but he argues that “[f]ailure

 to fulfill [Barnes’s] desired medical treatment” merely reflects disagreement over the

 appropriate treatment method and does not rise to the level of deliberate indifference, id. at

 9.

                                           II. Discussion

 A. Motion to Dismiss

        Kemp moves for dismissal of Barnes’s deliberate indifference claim against him. To

 survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), a complaint must

 contain sufficient factual allegations, which, if accepted as true, “‘state a claim to relief that is

 plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 557 (2007)). Under the plausibility standard, a complaint must contain

 “more than labels and conclusions” or a “formulaic recitation of the elements of a cause of

 action.” Twombly, 550 U.S. at 555. This plausibility standard requires a plaintiff to


                                                  7
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 8 of 15 Pageid#: 480




 demonstrate more than “a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

 U.S. at 678.

        When ruling on a motion to dismiss, the court accepts “the well-pled allegations of the

 complaint as true” and “construe[s] the facts and reasonable inferences derived therefrom in

 the light most favorable to the plaintiff.” Ibarra v. United States, 120 F.3d 472, 474 (4th Cir.

 1997). While the court must accept as true all well-pleaded factual allegations, the same is not

 true for legal conclusions. “Threadbare recitals of the elements of a cause of action, supported

 by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678. A court need not accept

 as true “‘legal conclusions, elements of a cause of action, … bare assertions devoid of further

 factual enhancement, … unwarranted inferences, unreasonable conclusions, or arguments.’”

 Richardson v. Shapiro, 751 F. App’x 346, 348 (4th Cir. 2018) (quoting Nemet Chevrolet, Ltd.

 v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th Cir. 2009)) (internal quotation marks

 omitted). Thus, a complaint must present sufficient nonconclusory factual allegations to

 support a reasonable inference that the plaintiff is entitled to relief and the defendant is liable

 for the unlawful act or omission alleged. See Francis v. Giacomelli, 588 F.3d 186, 196–97 (4th

 Cir. 2009) (affirming dismissal of claim that simply stated a legal conclusion with no facts

 supporting the allegation); King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016) (“Bare legal

 conclusions ‘are not entitled to the assumption of truth’ and are insufficient to state a claim.”

 (quoting Iqbal, 556 U.S. at 679)).

 B. Liability under 42 U.S.C. § 1983

        To prevail on a claim for a civil rights violation under 42 U.S.C. § 1983, a plaintiff must

 establish that he has been deprived of a right, privilege, or immunity secured by the


                                                 8
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 9 of 15 Pageid#: 481




 Constitution or laws of the United States and that the conduct about which he complains was

 committed by a person acting under color of state law. Dowe v. Total Action Against Poverty

 in Roanoke Valley, 145 F.3d 653, 658 (4th Cir. 1998); see also Conner v. Donnelly, 42 F.3d

 220, 223 (4th Cir. 1994). “Liability will only lie where it is affirmatively shown that the official

 charged acted personally in the deprivation of the plaintiff’s rights. The doctrine of respondeat

 superior has no application under [§ 1983].” Vinnedge v. Gibbs, 550 F.2d 926, 928 (4th Cir.

 1977) (quoting Bennett v. Gravelle, 323 F. Supp. 203, 214 (D. Md. 1971)); see also Monell v.

 Dep’t of Soc. Servs., 436 U.S. 658 (1978).

    1. Acting Under Color of State Law

        Kemp argues that Barnes’s § 1983 claim against him should be dismissed because he is

 a private physician’s assistant and thus did not treat Barnes while acting under color of state

 law. Specifically, he explains that he is a “not an employee of the Virginia Department of

 Corrections, and, instead, is employed by Car[i]lion Clinic Orthopedics.” Kemp’s Br. in Supp.

 of Mot. to Dismiss 5 (arguing that “[t]he Eighth Amendment imposes a duty on prison

 officials to provide inmates with humane conditions of confinement” (quoting Staples v. Va.

 Dep’t of Corr., 904 F. Supp. 487, 491 (E.D. Va. 1995)). This argument is unpersuasive.

        The Fourth Circuit has held that a private physician or other medical provider acts

 under color of state law when he voluntarily accepts a referral to treat a prisoner, regardless of

 whether the physician is employed by or has any contractual relationship with the state for the

 provision of medical care to inmates. Conner, 42 F.3d at 223. States have a “constitutional

 obligation to provide adequate medical care to [their] prisoners because prisoners, due to their

 incarceration, cannot obtain medical care of their own.” Id. at 224 (citing Estelle v. Gamble,


                                                  9
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 10 of 15 Pageid#: 482




  429 U.S. 97, 103–04 (1976)). They fulfill this obligation by either employing their own

  physicians or by “paying private physicians to treat [their] prisoners.” Id. (citing West v. Atkins,

  487 U.S. 42, 55 (1988)). And when a private physician voluntarily cooperates with the state to

  provide medical care to its prisoners, he “assumes the state’s constitutional obligation” and

  thus “acts under color of state law.” Id. Reading Barnes’s complaint liberally, 3 Barnes alleges

  that prison officials referred him to Kemp for orthopedic treatment and that he met with

  Kemp on one occasion in March 2019. See Compl. 6 (explaining that Mullins said he would

  “refer [Barnes] to an orthopedist” for an evaluation of whether Barnes had scoliosis (Jan.

  2019)); id. at 6–8 (explaining that Barnes subsequently visited Kemp, who assessed him for

  scoliosis and provided treatment recommendations (Mar. 2019)). He also alleges that Mullins

  and Smith communicated with Kemp regarding Barnes’s treatment options after Barnes’s

  March 2019 visit. Id. at 8–10. Although Barnes’s allegations do not specify whether Kemp had

  a contractual relationship with WRSP or the Virginia Department of Corrections for the

  provision of medical services, Kemp does not contest that he voluntarily agreed to provide

  medical services to Barnes during his term of incarceration. See Kemp’s Br. in Supp. of Mot.

  to Dismiss 4–6. Accordingly, the court assumes that regardless of whether Kemp had an

  employment agreement or other contract for the provision of inmate medical services, he

  treated Barnes voluntarily and “with the state’s authorization.” Conner, 42 F.3d at 225.

      2. Deliberate Indifference




          3  Barnes is proceeding pro se. Accordingly, he is entitled to a liberal construction of his pleading. See,
  e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007).
                                                          10
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 11 of 15 Pageid#: 483




         Barnes alleges that Kemp was “deliberately indifferent to his serious medical needs.”

  Compl. 2. “[A] prison official’s deliberate indifference to serious medical needs of prisoners

  constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

  Amendment.” Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir. 2016) (quoting Estelle, 429

  U.S. at 104). “Prisoners alleging that they have been subjected to unconstitutional conditions

  of confinement must satisfy the Supreme Court’s two-pronged test set forth” in Farmer v.

  Brennan, 511 U.S. 825 (1994). Id.

         Under the first prong, plaintiffs must show that the alleged deprivation was

  “objectively, ‘sufficiently serious.’” Farmer, 511 U.S. at 834. “To be ‘sufficiently serious,’ the

  deprivation must be ‘extreme’–meaning that it poses a ‘serious or significant physical or

  emotional injury resulting from the challenged conditions,’ or ‘a substantial risk of such serious

  harm resulting from … exposure to the challenged conditions.’” Scinto, 841 F.3d at 225

  (quoting De’Lonta v. Angelone, 330 F.3d 630, 634 (4th Cir. 2003)). In medical needs cases,

  plaintiffs must “demonstrate officials’ deliberate indifference to a ‘serious’ medical need that

  has either ‘been diagnosed by a physician as mandating treatment or … is so obvious that even

  a lay person would easily recognize the necessity for a doctor’s attention.’” Id. (quoting Iko v.

  Shreve, 535 F.3d 225, 241 (4th Cir. 2008)). Injuries that do not require medical treatment, that

  “subside[ ] completely within days,” or that amount to “temporary discomforts and

  inconveniences” do not constitute significant or serious injury as required by the Eighth

  Amendment. Holley v. Johnson, No. 7:08cv00628, 2010 WL 2640328, at *13 (W.D. Va. June

  30, 2010).




                                                 11
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 12 of 15 Pageid#: 484




         Under the second “subjective” prong, “plaintiffs must show that prison officials acted

  with a ‘sufficiently culpable state of mind.’” Id. (quoting Farmer, 511 U.S. at 834). “In

  conditions of confinement cases, the requisite state of mind is deliberate indifference.” Id.

  Plaintiffs must show that “the official knew of and disregarded an excessive risk to inmate

  health or safety,” or, in other words, “that the official was aware of facts from which the

  inference could be drawn that a substantial risk of serious harm existed, and … drew that

  inference.” Id. Deliberate indifference “lies somewhere between negligence and purpose or

  knowledge: namely, recklessness of the subjective type used in criminal law.” Id. (quoting Brice

  v. Va. Beach Corr. Ctr., 58 F.3d 101, 105 (4th Cir. 1995)).

         Plaintiffs “can meet the subjective knowledge requirement through direct evidence of

  a prison official’s actual knowledge or circumstantial evidence tending to establish such

  knowledge, including evidence ‘that a prison official knew of a substantial risk from the very

  fact that the risk was obvious.’” Id. (quoting Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir.

  2015)). “Similarly, a prison official’s failure to respond to an inmate’s known medical needs

  raises an inference [of] deliberate indifference to those needs.” Id. “However, even officials

  who acted with deliberate indifference may be ‘free from liability if they responded reasonably

  to the risk.’” Id. (quoting Farmer, 511 U.S. at 844)).

         Here, Barnes alleges that he had back pain, muscle tightness, and muscle spasms. See

  Compl. 5. He alleges that a physical therapist “diagnosed him with functional scoliosis” in

  February 2018. Id. at 3. And he alleges that March 2019 spinal X-Rays ordered by Kemp

  “revealed ‘a mild thoracolumbar scoliosis apex left without lateral subluxation’ and indicated

  [that Barnes’s] spine curved approximately 11 degrees from his T3-L4 vertebra[e].” Id. at 6.


                                                 12
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 13 of 15 Pageid#: 485




  He also explains that Kemp identified midline lumbar tenderness and agreed that “his muscle

  tightness [was] the cause of his functional scoliosis and pain.” Id. at 7. Finally, Barnes alleges

  that his back pain and muscle stiffness persisted for years and were unresponsive to various

  medications. See generally id. at 3–22. The court assumes for the purposes of this order that

  Barnes’s back pain and muscle stiffness were serious medical needs. See Barnes v. York, No.

  7:21cv145, 2021 WL 1378775, at *2 (W.D. Va. Apr. 12, 2021) (assuming same in separate

  deliberate indifference suit brought by Barnes). Nonetheless, Barnes has not plausibly alleged

  that Kemp was deliberately indifferent to those needs.

         Namely, Barnes has failed to plausibly allege facts showing that Kemp knew of and

  disregarded an excessive risk to his health and safety. Barnes claims that Kemp acted with

  deliberate indifference because he prescribed Motrin even though Barnes “told him Motrin

  [was] ineffective” for his pain and because he advised Mullins to prescribe Motrin for Barnes’s

  functional scoliosis despite the fact that he knew or should have known that “Motrin is not

  designed to treat functional scoliosis.” Compl. at 24. Barnes alleges that he told Kemp that

  Motrin and various other medications had been ineffective in the past, id. at 7, and that Kemp

  nonetheless advised Mullins that Motrin was “an appropriate medication to treat [Barnes’s]

  pain,” id. at 9. Barnes’s disagreement with Kemp as to his treatment with Motrin does not

  constitute deliberate indifference. Barnes believed he needed a foam roller and heating pad to

  treat his functional scoliosis. Compl. 7. Kemp initially prescribed those items at Barnes’s

  suggestion. Id. But after Mullins contacted him to request alternative treatment options

  because those items were prohibited, Kemp advised Mullins that Motrin was “an appropriate

  medication to treat [Barnes’s] pain.” Compl. 8–9. Barnes does not dispute that Kemp made


                                                 13
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 14 of 15 Pageid#: 486




  these decisions about what treatment Barnes required after a medical evaluation in which he

  ordered testing, conducted a physical examination, and discussed Barnes’s complaints with

  him. See id. at 6–8. Such a “disagreement between an inmate and medical staff regarding the

  proper course of treatment provides no basis for relief.” 4 Overman v. Wang, 801 F. App’x

  109, 111 (4th Cir. 2020) (per curiam) (citing Bender v. Regier, 385 F.3d 1133, 1137 (8th Cir.

  2004)). See also Jackson v. Sampson, 536 F. App’x 356, 357 (4th Cir. 2013) (per curiam)

  (affirming summary judgment on deliberate indifference claim because prisoner’s “dispute

  with Defendants’ decision not to authorize the particular treatment program he requested . . .

  amount[ed] to a disagreement with his course of treatment that is not cognizable under the

  Eighth Amendment”); Hall v. Saathoffs, No. 7:19cv813, 2020 WL 1814916, at *2 (W.D. Va.

  Apr. 9, 2020) (finding prisoner’s lay opinion about which mental health medications he should

  have been prescribed, which contradicted his “doctor’s medical judgment,” failed to state a

  claim of deliberate indifference); Herrera v. Thompson, No. 7:09cv129, 2009 WL 1437846, at

  *2 (W.D. Va. May 21, 2009) (finding prisoner’s “own assessment of his condition and its

  possible side effects, his statements that the doctor ha[d] provided the ‘wrong’ treatment, and

  his self-diagnosis that he need[ed] a surgical specialist [were] nothing more than disagreements



          4  Barnes alleges that Motrin was insufficient to treat his pain. See Compl. 9. A medical professional’s
  failure to provide adequate treatment for a prisoner’s repeated pain complaints may demonstrate deliberate
  indifference. See, e.g., Poling v. Foxwell, No. 18cv80, 2021 WL 82885, at *4–6 (D. Md. Jan. 11, 2021) (finding
  plaintiff stated a deliberate indifference claim where he alleged that prison officials knew that Lyrica and
  Tramadol “were effective medications to treat his debilitating pain” and consistently refused to prescribe them);
  Gonzalez v. Feinerman, 663 F.3d 311, 315 (7th Cir. 2011) (finding prisoner stated deliberate indifference claim
  where he alleged that prison physicians, who were “obligated not to persist in ineffective treatment,” “never
  altered their response” to his hernia and associated pain, which “worsened over time”). But here, Barnes alleges
  that after Kemp conducted a medical evaluation of Barnes’s condition, Kemp prescribed a foam roller and a
  heating pad. Compl. 6–9. When these items could not be provided, Kemp prescribed Motrin. Even if continued
  failure to provide an alternate treatment recommendation could plausibly state a deliberate indifference claim,
  Barnes’s complaint does not provide any indication that Barnes returned to Kemp for continued treatment.
                                                        14
Case 7:20-cv-00635-MFU-JCH Document 49 Filed 08/20/21 Page 15 of 15 Pageid#: 487




  with the doctor’s treatment decisions” and did not state a deliberate indifference claim). While

  Barnes disagrees with the medical treatment he was prescribed, considering his allegations

  against Kemp in the light most favorable to Barnes, Kemp’s treatment of Barnes—including

  his prescription of a foam roller, heating pad, and, alternatively, Motrin—is not actionable as

  deliberate indifference to a serious medical need. As such, the claim against Kemp is dismissed.

                                          III. Conclusion

            For the foregoing reasons, the court GRANTS defendant Kemp’s motion to dismiss

  for failure to state a claim, ECF No. 12, and DISMISSES Barnes’s deliberate indifference

  claim against Kemp. The clerk is DIRECTED to terminate Kemp as a defendant in this

  action.

            An appropriate order will be entered.

                                                         Entered:    August 19, 2021
                                                                            Michael F. Urbanski
                                                                            Chief U.S. District Judge
                                                                            2021.08.19 15:45:55 -04'00'

                                                         Michael F. Urbanski
                                                         Chief United States District Judge




                                                    15
